Exhibit 10.1.17

CARDINAL HEALTH, INC.

RESTRICTED SHARE UNITS AGREEMENT

This Restricted Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health, Inc,
an Ohio corporation (the “Company”), has awarded to [employee name] (“Awardee”)
[# of shares] Restricted Share Units (the “Restricted Share Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Shares”) to Awardee as set forth
herein. The Restricted Share Units have been granted pursuant to the Cardinal
Health, Inc. 2005 Long-Term Incentive Plan (As Amended and Restated as of
November 5, 2008), as amended (the “Plan”), and shall be subject to all
provisions of the Plan, which are incorporated herein by reference, and shall be
subject to the provisions of this Agreement. Capitalized terms used in this
Agreement which are not specifically defined shall have the meanings ascribed to
such terms in the Plan.

1. Vesting. [CLIFF ALTERNATIVE: The Restricted Share Units shall vest on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this agreement, including those relating to the Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“Cardinal Group”).] [INSTALLMENT ALTERNATIVE: The Restricted Share Units shall
vest in [            ] installments, which shall be as nearly equal as possible,
on the [            ] anniversaries of the Grant Date (each a “Vesting Date”
with respect to the portion of the Restricted Share Units scheduled to vest on
such date), subject in each case to the provisions of this Agreement, including
those relating to the Awardee’s continued employment with the Company and its
Affiliates (collectively, the “Cardinal Group”).] Notwithstanding the foregoing,
in the event of a Change of Control prior to Awardee’s Termination of
Employment, the Restricted Share Units shall vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of a Restricted Share Unit, such Restricted Share Unit
shall be forfeited by Awardee immediately after such Termination of Employment.

(b) Death or Disability. If a Termination of Employment occurs prior to the
vesting in full of the Restricted Share Units by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then any unvested
Restricted Share Units shall immediately vest in full and shall not be
forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the Restricted Share Units by reason of Awardee’s Retirement, but at
least 6 months from the Grant Date, then a Ratable Portion of each installment
of the Restricted Share Units that would have vested on each future Vesting Date
shall immediately vest and not be forfeited. Such Ratable Portion shall, with
respect to the applicable installment, be an amount equal to such installment of
the Restricted Share Units scheduled to vest on the applicable Vesting Date
multiplied by a fraction, the numerator of which shall be the number of days
from the Grant Date through the date of such termination, and the denominator of
which shall be the number of days from the Grant Date through such Vesting Date.
For purposes of this Agreement and this Award under the Plan, “Retirement” shall
refer to Age 55 Retirement, which means Termination of Employment by a
Participant (other than by reason of death or Disability and other than in the
event of Termination for Cause) from the Company and its Affiliates (a) after
attaining age fifty-five (55), and (b) having at least ten (10) years of
continuous service with the Company and its Affiliates, including service



--------------------------------------------------------------------------------

with an Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company. For purposes of the age and/or service requirement,
the Administrator may, in its discretion, credit a Participant with additional
age and/or years of service.

4. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.

(a) Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Restricted Share Units shall automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee resulting from
the payment of Restricted Share Units pursuant to Paragraph 5 hereof that had
vested at any time within three years prior to the date the Misconduct first
occurred (as determined by the Administrator) less (B) $1.00. The gross gain is
the market value of the Shares represented by the Restricted Share Units on the
date of receipt.

As used in this Agreement, “Misconduct” means

(A) disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of the Awardee’s assigned duties for the Cardinal Group;

(B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

(C) fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;

(D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s Termination of Employment;

 

2



--------------------------------------------------------------------------------

(E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

(F) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

(G) breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Restricted Share Units shall automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee resulting from
the payment of Restricted Share Units pursuant to Paragraph 5 hereof that had
vested at any time since the earlier of one year prior to the date the
Competitor Conduct first occurred (as determined by the Administrator) or one
year prior to the Termination of Employment, if applicable, less (B) $1.00. The
gross gain is the market value of the Shares represented by the Restricted Share
Units on the date of receipt.

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If the Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct shall be limited to that
specific territory or territories. A “Competitor” shall mean any person or
business that competes with the products or services provided by a member of the
Cardinal Group for which Awardee had business responsibilities within 24 months
prior to Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).

(c) General.

(i) Nothing in this Paragraph 4 shall constitute or be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee is free to choose to comply
with the terms of this Agreement and receive the benefits offered or else reject
this Agreement with no adverse consequences to Awardee’s employment with the
Cardinal Group.

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor within
one year after Termination of Employment.

 

3



--------------------------------------------------------------------------------

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.

(iv) Awardee may be released from the obligations of this Paragraph 4 if and
only if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.

5. Payment.

(a) General. Subject to the provisions of Paragraph 4 of this Agreement and
Paragraphs 5(b), (c), and (d) below, and unless Awardee makes an effective
election to defer receipt of the Shares represented by the Restricted Share
Units, on the date of vesting of any Restricted Share Unit, Awardee shall be
entitled to receive from the Company (without any payment on behalf of Awardee
other than as described in Paragraph 10) the Shares represented by such
Restricted Share Unit.

(b) Death. Notwithstanding anything herein to the contrary, in the event that
such Restricted Share Units vest prior to the applicable Vesting Date as a
result of Awardee’s Termination of Employment due to death, Awardee shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting.

(c) Disability and Retirement. Notwithstanding anything herein to the contrary,
in the event that such Restricted Share Units vest prior to the applicable
Vesting Date as a result of Awardee’s Termination of Employment due to
Disability or Retirement, Awardee shall be entitled to receive the corresponding
Shares from the Company on the date that is the first day of the seventh month
after the date of Awardee’s “separation from service” with the Cardinal Group
(determined in accordance with Section 409A of the Code).

(d) Change of Control. Notwithstanding anything herein to the contrary, in the
event that such Restricted Share Units vest prior to the applicable Vesting Date
as a result of a Change of Control, Awardee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting; provided,
however, that if Restricted Share Units vest as a result of the occurrence of a
Change of Control under circumstances where such occurrence would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, Awardee shall be entitled to receive the corresponding Shares from
the Company on the date that would have otherwise applied pursuant to Paragraphs
5(a), (b), or (c).

(e) Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the date of payment provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.

6. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
payment of such unit pursuant to Paragraph 5 hereof, such cash payment to be in
an amount equal to the dividend that would have been paid on the Common Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Restricted Share Units award).

 

4



--------------------------------------------------------------------------------

7. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Restricted Share Units, Awardee hereby agrees to hold, until the first
anniversary of the applicable Vesting Date (or, if earlier, the date of
Awardee’s Termination of Employment), the Shares issued pursuant to payment of
such units (less any portion thereof withheld in order to satisfy all applicable
federal, state, local or foreign income, employment or other tax).

8. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, by any member of the Cardinal
Group from time to time (including, but not limited to, amounts owed to Awardee
as wages, severance payments or other fringe benefits) to the extent of the
amounts owed to the Cardinal Group by Awardee under this Agreement.

9. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 6 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of Shares issuable pursuant to the Restricted
Share Units. The Company does not commit and is under no obligation to structure
the Restricted Share Units to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
and when any such Tax Withholding Obligation becomes due. In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld shall not exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 6 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the

 

5



--------------------------------------------------------------------------------

governance of this Agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Awardee acknowledges that the covenants contained in Paragraph 4 of
this Agreement are reasonable in nature, are fundamental for the protection of
the Company’s legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living. In the event that it
becomes necessary for the Company to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company in connection with the
proceedings. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by the provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities hereunder, the Administrator may rely upon documents, written
statements of the parties or other material as the Administrator deems
appropriate. The parties agree that there is no right to be heard or to appear
before the Administrator and that any decision of the Administrator relating to
this Agreement, including, without limitation, whether particular conduct
constitutes Misconduct or Competitor Conduct, shall be final and binding. The
Administrator may delegate its functions under this Agreement to an officer of
the Cardinal Group designated by the Administrator.

13. Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

Facsimile: (614) 757-5051

 

6



--------------------------------------------------------------------------------

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment, than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan.

17. Amendment. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of Awardee with respect to an
outstanding Restricted Share Unit, unless mutually agreed otherwise between
Awardee and the Administrator, which agreement must be in writing and signed by
Awardee and the Company, except that no such agreement shall be required if the
Administrator determines in its sole discretion that such amendment either
(a) is required or advisable in order for the Company, the Plan or the
Restricted Share Units to satisfy any Applicable Law or to meet the requirements
of any accounting standard, or (b) is not reasonably likely to significantly
diminish the benefits provided under the Restricted Share Units, or that any
such diminishment has been adequately compensated, except following a Change of
Control affect the rights of Awardee with respect to the Restricted Share Units
without Awardee’s consent.

 

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

7



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [date of Plan Description] pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement,
including the provisions in the agreement regarding “Misconduct and Competitor
Conduct” and “Special Forfeiture and Repayment Rules” set forth in Paragraph 4
above; (c) represents that he or she understands that the acceptance of this
Agreement through an on-line or electronic system, if applicable, carries the
same legal significance as if he or she manually signed the Agreement;
(d) represents and warrants to the Company that he or she is purchasing the
Restricted Share Units for his or her own account, for investment, and not with
a view to or any present intention of selling or distributing the Restricted
Share Units either now or at any specific or determinable future time or period
or upon the occurrence or nonoccurrence of any predetermined or reasonably
foreseeable event; and (e) agrees that no transfer of the Shares delivered in
respect of the Restricted Share Units shall be made unless the Shares have been
duly registered under all applicable Federal and state securities laws pursuant
to a then-effective registration which contemplates the proposed transfer or
unless the Company has received a written opinion of, or satisfactory to, its
legal counsel that the proposed transfer is exempt from such registration.

 

[  

 

Awardee’s Signature

 

Date]

 

8